Order
PER CURIAM.
Appellant-Father, Michael R. Moore (Father), petitioned the Jackson County Family Court seeking a declaration of paternity, legal and sole physical custody, and child support for his daughter, Anastasia. Father challenges the trial court’s judgment in the current appeal, arguing that the judgment was clearly erroneous in that it imputed no income to Respondent-Mother, Chandal M. Keough, for purposes of a Form 14 calculation and it ordered joint physical and legal custody of Anastasia.
Affirmed. Rule 84.16(b).